DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2021 has been entered.

Applicant's amendment, filed 01 July 2021, is acknowledged.  Claims 1-3, 5, 8-10, 12-14, 20, 21, 23, 27, 29-51, 53, and 61-68 have been cancelled.  Claims 4, 25, 26, and 58 have been amended.  Claims 4, 6, 7, 11, 15-19, 22, 24-26, 28, 52, 54-60, and 69-72 are pending and under consideration.

Applicant’s election without traverse of Group I, as drawn to claims 4, 6, 7, 11, 15-19, 22, 24-26, 28, 52, 54-60, and 69-72 with a species election of a molecule comprising a first antigen-binding moiety that is a crossover Fab, a second antigen-binding moiety that is an ankyrin repeat, a third antigen-binding moiety that is an ankyrin repeat, Fc domains comprising the substitutions defined in claims 25 and 71, and the N-C terminal arrangement as shown in Figure 89 in the reply filed on 23 May 2019, is again acknowledged.  


Claims 4, 6, 7, 11, 15-19, 22, 24-26, 28, 52, 54-60, and 69-72 are under consideration.


Withdrawn Objections/Rejections
The rejections under 35 U.S.C. 103 are withdrawn in favor of the revised rejections noted below.   Applicant’s arguments regarding the limitation that the ankyrin repeat motif must be linked to the N-terminus of the Fab are addressed by the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25, 26, 70, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 25, 26, 70, and 71, the parentheticals render the claims indefinite because it is unclear whether the limitations within the parenthetical “(EU numbering)” are part of the claimed invention or are only exemplary.  See MPEP § 2173.05(d).  For examination purposes, the parentheticals will not be considered to limit the claims.  If applicant intends to limit the substitutions to those defined using the EU numbering system, the claims should be revised to remove the parenthetical and make the numbering system a clear limitation, such as “according to the EU numbering system.”  Appropriate correction is required.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


(New Ground)  Claims 4, 7, 11, 15, 52, and 54-60 are rejected under pre-AIA  35 U.S.C. 102(e), and in the alternative under pre-AIA  35 U.S.C. 102(a), as being anticipated by US20120321626 to Zhou (“Zhou;” PTO-892).  
Zhou teaches multispecific Fab fusion proteins that comprise an antibody Fab fragment with one or both N-termini fused to a fusion moiety.  See entire document, e.g., Abstract and Figures.  The fusion moiety(ies) reduce the ability of the Fab to bind to its target until the fusion moiety(ies) bind their target on a cell surface and cause clustering of the multi-specific Fab fusion protein.  This reduced binding by the Fab absent fusion moiety binding is advantageous 
In one embodiment, the Fab binds the T cell activating molecule CD3.  E.g., [0041], Figures , Example 1.  In various embodiments, a fusion moiety linked to the N-terminus of the Fab VH or VL binds a tumor antigen, such as HER2.  E.g., [0031], [0048], [0167].  And while Zhou exemplifies constructs with fusion moieties that are scFv fused to the N-terminus of the heavy and/or light chain of the anti-CD3 Fab, Zhou makes clear that the fusion moieties may be other types of binding domains that bind tumor antigens, including binding domains that are ankyrin repeats.  E.g., [0150], [0166]. The teachings of Zhou therefore anticipate claims 4 and 52.
As illustrated in the Figures and working Examples, the multi-specific Fab fusion proteins of Zhou contain only a single Fab that binds the T cell activating antigen CD3.  Claim 7 is also anticipated in view of the alternative in subpart (b).
As noted above, Zhou teaches that the construct can comprise one or two fusion moieties.  Accordingly, in view of the additional teachings that the fusion moieties can be ankyrin repeats, Zhou’s teachings also anticipate claims 11 and 15.
Encoding polynucleotides, vectors, host cells, and methods of expressing the polypeptide fusion proteins are taught by Zhou at least at [0054].  Claims 54-59 are therefore anticipated.
Pharmaceutical compositions are taught at least at [0055].  Claim 60 is also anticipated.
CrossFab (the elected species) in which the VH is linked to CL and the VL is linked to CH1 are also taught.  E.g., [0107].
Zhou therefore anticipates the claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


(New Ground)  Claims 4, 6, 7, 11, 15-19, 22, 24, 28,  52, 54-60, and 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120321626 to Zhou (“Zhou;” PTO-892) in view of US2012/0309940 to Fischer et al. (“Fischer;” of record).  
The teachings of Zhou set forth above in the rejection under 35 U.S.C. 102 are incorporated here in full.  As noted, those teachings anticipate claims 4, 7, 11, 15, 52, and 54-60.   Those claims are therefore also obvious over the teachings of Zhou, whether alone or in combination with the teachings of Fischer.

Zhou does not teach that an Fc domain comprising first and second subunits should be attached to the multi-specific Fab fusion protein.

Fischer teaches glycosylated repeat-motif molecules can serve as an alternate antigen-binding structure to antibody Fv regions when preparing monospecific and bispecific antigen binding molecules.  Fischer, see entire document, e.g., Abstract, [0092]-[0094], SEQ ID NO: 11, and Figures, especially Figure 13, showing a domain exchanged construct (see [0212]).  In one exemplified embodiment, the repeat-motifs of Fisher are designed ankyrin repeats, or “DARPins”, that comprise two or more repeat motifs.  E.g., [003], [0012], [0092]-[0094], SEQ ID NO: 11.  Exemplified DARPins include the anti-HER2 DARPin “H10-2-G3” (two repeats) and the anti-HER2 DARPin “9-26” (three repeats). E.g. [0122] and SEQ ID NOS: 11, 13, 36, and 37.   (Relevant to claims 6, 16, 18, and 52.)
The DARPins can be linked to antibody Fc parts, including IgG1 or IgG4 Fc, to form bispecific constructs in any of several arrangements where the DARPin is used in place of a antibody variable domain.  E.g., [0093], Figures.  In one embodiment, the repeat-motif molecule is linked to the N-terminus of an immunoglobulin Fc fragment.  E.g., [0122], [0145], [0146], SEQ ID NOS: 36, 37.    (Relevant to claims 7, 17, 19.)  
To heterodimerize the Fc domains, Fischer indicates that the knobs-into-holes (KiH) approach can be used to favor heterodimerization between the two asymmetric but complementary IgG Fc regions.  E.g., [0094].  While Fischer does not expressly name the substitutions recited in claims 70 and 71, those substitutions were well known in the art and taught by the citations that Fischer references for the KiH technique.  In addition, SEQ ID NOS: 36 and 37 of Fischer contain the same KiH substitutions recited in claims 70 and 71 for the first and second Fc subunits.   (Relevant to claims 22 and 70-72.)  
In addition to heterodimerization, Fischer also teaches that crossover constructs comprising CH1 and CL domains can be included to reduce mispaired byproducts.  E.g., [0094].  
Fisher also teaches that, in certain embodiments, the Fc region used is a human IgG1 Fc region that has the mutations L234A and L235A.  E.g., [0091].  Those mutations, along with mutations at P329, are used to reduce effector function, including ADCC and CDC.  E.g., [0096].  (Relevant to claims 24-26, and 28.)
Expression constructs and methods of expressing the polypeptide from an encoding nucleic acid are taught at various locations.  E.g., [0105]-[0110], Examples 1 and 2.  Exemplary constructs include SEQ ID NO: 11, comprising the H10-2G3 with C-terminally conjugated IgG1 Fc part; variations of that construct are described in SEQ ID NOS: 34 and 36, among others.  At [0212], Fisher notes that the cloning step included “replacing the naturally present VH and CH1 domains” of an expression vector with the ankyrin repeat binding domain.  (Relevant to claims 54-59.)

In view of the combined teaching of the references, the ordinary artisan at the time the invention was made would have found it obvious to incorporate a heterodimerizing IgG Fc scaffold into the constructs of Zhou by linking the C-terminus of the Fab to the N-terminus of one of the Fc subunits.  Fc domains were an art-recognized approach to providing bispecific constructs.  In addition, it was well known in the art that the Fc domains increased the half-life of molecules into which they are incorporated.  Because Zhou also teaches that it is important that the construct comprise only 1 anti-CD3 Fab, the ordinary artisan would also have linked an anti-HER2 DARPin directly to the second Fc subunit so that heterodimers could be formed that contained only one anti-CD3 binding domain.  The results would be a construct as recited in claims 17, 18, and 72 (the elected species), comprising a first chain comprising from N- to C-terminus an anti-Her2 DARPin linked to the amino terminus of a portion (either VH-CH1 or VL-CL or VL-CH1 or VH-CL) of an anti-CD3 Fab or crossfab construct linked in turn to a first Fc subunit with heterodimerizing substitutions; a second chain comprising a second anti-HER2 DARPin linked at its C-terminus to the N-terminus of the second Fc subunit with heterodimerizing substitutions; and finally a third chain comprising the anti-CD3 light chain (or crossed light chain).   The rationale to incorporate Fc subunits with heterodimerizing substitutions into the constructs of Zhou to provide an improved construct with better half-life is consistent with the exemplary rationales provided by the Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) and discussed in M.P.E.P. § 2143.  Lastly, all of the references teach the relevant recombinant methods of preparing the bispecific constructs, method of expressing them from the encoding polynucleotides, and pharmaceutical compositions comprising them.  
For these reasons, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  


Claims 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120321626 to Zhou (“Zhou;” PTO-892) in view of US2012/0309940 to Fischer et al. (“Fischer;” of record) as applied to claims 4, 6, 7, 11, 15-19, 22, 24, 28,  52, 54-60, and 70-72 above, and further in view of US2012/0251531 to Baehner et al. (“Baehner;” IDS).
The teaching of Zhou and Fischer have been set forth above.  Those teachings and what they would have suggested to one of ordinary skill in the art are incorporated here in full.   
Although Fischer teaches using a human IgG1 Fc region with the mutations L234A and L235A to reduce effector function, Fischer does not teach that the P329(G) mutation required by claims 25 and 26.  
Baehner teaches that the mutation of P329 to glycine, particularly in combination with L234A and L235A mutations, was surprisingly effective in reducing effector functions mediated by Fc receptors.  See entire document, but particularly [0026].  Given the teachings of Baehner in view of those of Fischer, the ordinary artisan therefore would have also found it obvious to add the P329G mutation to the construct rendered obvious by the teachings of Schaefer in view of Fischer and Zhou because Baehner teaches not only the advantage of also mutating P329 but identifies glycine as the most effective substitution.  For these reasons, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  





Allowable Subject Matter 
Claim 69 is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri from 12:00 to 20:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JESSICA H ROARK/Primary Examiner, Art Unit 1643